UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04257 DWS Variable Series I (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2012 SEMIANNUAL REPORT DWS VARIABLE SERIES I DWS Bond VIP Contents 3 Performance Summary 4 Portfolio Summary 6 Portfolio Management Team 7 Investment Portfolio 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 25 Information About Your Fund's Expenses 26 Proxy Voting 27 Summary of Management Fee Evaluation by Independent Fee Consultant This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2012 (Unaudited) Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 is 0.62% for Class A shares and may differ from the expense ratio disclosed in the Financial Highlights table in this report. Growth of an Assumed $10,000 Investment The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended June 30 Comparative Results DWS Bond VIP 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % Barclays U.S. Aggregate Bond Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. ‡ Total returns shown for periods less than one year are not annualized. Portfolio Summary (Unaudited) Asset Allocation (As a % of Total Net Assets) 6/30/12 12/31/11 Government & Agency Obligations 37% 38% Mortgage-Backed Securities Pass-Throughs 35% 42% Corporate Bonds 24% 28% Municipal Bonds and Notes 7% 7% Collateralized Mortgage Obligations 5% 4% Commercial Mortgage-Backed Securities 4% 7% Asset-Backed 1% 3% Cash Equivalents and other Assets and Liabilities, net -13% -29% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 6/30/12 12/31/11 AAA 65% 64% AA 6% 5% A 7% 7% BBB 14% 15% BB or Below 4% 7% Not Rated 4% 2% 100% 100% Interest Rate Sensitivity 6/30/12 12/31/11 Effective Maturity 6.7 years 6.9 years Effective Duration 5.1 years 4.9 years The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Ratings are relative and subjective and are not absolute standards of quality. Credit quality does not remove market risk and is subject to change. Effective maturity is the weighted average of the maturity date of bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Portfolio holdings and characteristics are subject to change. For more complete details about the Fund's investment portfolio, see page 7. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Portfolio Management Team William Chepolis, CFA  John D. Ryan  Eric S. Meyer, CFA  Gary Russell, CFA  Ohn Choe, CFA Portfolio Managers Investment Portfolio June 30, 2012 (Unaudited) Principal Amount ($)(a) Value ($) Corporate Bonds 24.2% Consumer Discretionary 5.6% AMC Entertainment, Inc., 8.75%, 6/1/2019 CBS Corp., 3.375%, 3/1/2022 CCO Holdings LLC, 6.5%, 4/30/2021 DIRECTV Holdings LLC: 2.4%, 3/15/2017 3.125%, 2/15/2016 6.35%, 3/15/2040 Levi Strauss & Co., 7.625%, 5/15/2020 (b) Lowe's Companies, Inc., 1.625%, 4/15/2017 Macy's Retail Holdings, Inc., 3.875%, 1/15/2022 MGM Resorts International, 9.0%, 3/15/2020 NBCUniversal Media LLC: 5.15%, 4/30/2020 5.95%, 4/1/2041 Norcraft Companies LP, 10.5%, 12/15/2015 Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 Time Warner Cable, Inc.: 4.0%, 9/1/2021 7.3%, 7/1/2038 Time Warner, Inc., 7.625%, 4/15/2031 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 Consumer Staples 1.7% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 CVS Caremark Corp., 5.75%, 5/15/2041 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 Kellogg Co., 4.0%, 12/15/2020 Kroger Co., 6.9%, 4/15/2038 Energy 3.6% Apache Corp., 3.25%, 4/15/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Encana Corp., 5.15%, 11/15/2041 Enterprise Products Operating LLC: 4.6%, 8/1/2012 6.125%, 10/15/2039 ONEOK Partners LP, 6.15%, 10/1/2016 Petroleos Mexicanos, 144A, 5.5%, 6/27/2044 Phillips 66, 144A, 2.95%, 5/1/2017 Principal Amount ($)(a) Value ($) Reliance Holdings U.S.A., Inc., 144A, 4.5%, 10/19/2020 Weatherford International Ltd., 5.125%, 9/15/2020 Williams Partners LP, 4.0%, 11/15/2021 Financials 6.2% American International Group, Inc., 4.875%, 6/1/2022 Bank of America Corp.: 5.65%, 5/1/2018 5.75%, 12/1/2017 6.5%, 8/1/2016 Bank of New York Mellon Corp., 2.4%, 1/17/2017 Berkshire Hathaway, Inc., 1.9%, 1/31/2017 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 Citigroup, Inc., 4.5%, 1/14/2022 CNA Financial Corp., 5.75%, 8/15/2021 Ford Motor Credit Co., LLC: 3.0%, 6/12/2017 7.0%, 4/15/2015 General Electric Capital Corp., 2.9%, 1/9/2017 JPMorgan Chase & Co., 5.125%, 9/15/2014 Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 PNC Bank NA, 6.875%, 4/1/2018 PNC Funding Corp., 3.3%, 3/8/2022 Prudential Financial, Inc., 7.375%, 6/15/2019 SunTrust Banks, Inc., 3.6%, 4/15/2016 The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Toll Brothers Finance Corp., 8.91%, 10/15/2017 Health Care 1.3% Amgen, Inc., 5.15%, 11/15/2041 Express Scripts Holding Co.: 6.25%, 6/15/2014 7.25%, 6/15/2019 Gilead Sciences, Inc., 4.4%, 12/1/2021 McKesson Corp., 4.75%, 3/1/2021 Industrials 1.3% ADT Corp., 144A, 3.5%, 7/15/2022 BAA Funding Ltd., 144A, 2.5%, 6/25/2015 Principal Amount ($)(a) Value ($) Burlington Northern Santa Fe LLC, 3.45%, 9/15/2021 CSX Corp., 6.15%, 5/1/2037 Masco Corp., 6.125%, 10/3/2016 Information Technology 1.3% Applied Materials, Inc., 5.85%, 6/15/2041 Equinix, Inc., 7.0%, 7/15/2021 Hewlett-Packard Co., 3.3%, 12/9/2016 Xerox Corp., 2.95%, 3/15/2017 Materials 2.3% ArcelorMittal, 6.125%, 6/1/2018 Corporacion Nacional del Cobre — Codelco: 144A, 3.75%, 11/4/2020 REG S, 7.5%, 1/15/2019 Dow Chemical Co.: 4.125%, 11/15/2021 4.25%, 11/15/2020 5.25%, 11/15/2041 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 Teck Resources Ltd., 3.0%, 3/1/2019 Telecommunication Services 0.3% AT&T, Inc., 3.875%, 8/15/2021 Frontier Communications Corp., 7.875%, 4/15/2015 Utilities 0.6% DTE Energy Co., 7.625%, 5/15/2014 Energy Future Competitive Holdings Co., 7.48%, 1/1/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Majapahit Holding BV, REG S, 7.75%, 10/17/2016 Total Corporate Bonds (Cost $44,404,421) Mortgage-Backed Securities Pass-Throughs 34.8% Federal Home Loan Mortgage Corp.: 3.5%, 4/1/2042 4.0%, 8/1/2039 4.5%, 6/1/2041 5.484%*, 2/1/2038 5.5%, with various maturities from 10/1/2023 until 8/1/2024 6.0%, with various maturities from 12/1/2034 until 3/1/2038 6.5%, 3/1/2026 7.0%, 1/1/2038 Principal Amount ($)(a) Value ($) Federal National Mortgage Association: 2.441%*, 8/1/2037 3.0%, 9/1/2026 (c) 4.0%, with various maturities from 6/1/2040 until 9/1/2040 (c) 4.5%, with various maturities from 10/1/2033 until 5/1/2041 5.0%, with various maturities from 2/1/2021 until 8/1/2040 5.249%*, 9/1/2038 5.356%*, 1/1/2038 5.5%, with various maturities from 12/1/2032 until 4/1/2037 6.0%, with various maturities from 4/1/2024 until 3/1/2025 6.5%, with various maturities from 3/1/2017 until 12/1/2037 8.0%, 9/1/2015 Government National Mortgage Association, 3.0%, 1/1/2042 (c) Total Mortgage-Backed Securities Pass-Throughs (Cost $66,613,494) Asset-Backed 0.9% Credit Card Receivables Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 2.992%*, 8/15/2018 (Cost $1,842,012) Commercial Mortgage-Backed Securities 4.4% Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 1.992%*, 11/15/2015 Banc of America Merrill Lynch Commercial Mortgage, Inc., "A2", Series 2007-2, 5.634%*, 4/10/2049 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007-PW16, 5.906%*, 6/11/2040 Greenwich Capital Commercial Funding Corp., "A4", Series 2007-GG9, 5.444%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4", Series 2007-C1, 5.716%, 2/15/2051 "F", Series 2007-LD11, 6.009%*, 6/15/2049 "G", Series 2007-LD11, 144A, 6.009%*, 6/15/2049 "H", Series 2007-LD11, 144A, 6.009%*, 6/15/2049 LB-UBS Commercial Mortgage Trust: "E", Series 2005-C2, 5.498%*, 4/15/2040 "A4", Series 2007-C6, 5.858%, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 6.041%*, 6/12/2050 Principal Amount ($)(a) Value ($) Wachovia Bank Commercial Mortgage Trust, "H", Series 2007-C32, 144A, 5.927%*, 6/15/2049 Total Commercial Mortgage-Backed Securities (Cost $10,708,519) Collateralized Mortgage Obligations 4.7% Countrywide Home Loans, "A2", Series 2006-1, 6.0%, 3/25/2036 CS First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Federal Home Loan Mortgage Corp.: "NI", Series 4020, Interest Only, 3.0%, 3/15/2027 "LI", Series 3838, Interest Only, 4.5%, 4/15/2022 "PE", Series 2898, 5.0%, 5/15/2033 Federal National Mortgage Association: ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 "QD", Series 2005-29, 5.0%, 8/25/2033 "EG", Series 2005-22, 5.0%, 11/25/2033 "TC", Series 2007-77, 5.5%, 9/25/2034 Government National Mortgage Association: "IU", Series 2010-164, Interest Only, 2.0%, 12/20/2013 "CI", Series 2010-145, Interest Only, 4.0%, 11/20/2035 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "PD", Series 2011-25, 4.5%, 10/16/2039 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "JI", Series 2010-67, Interest Only, 5.0%, 10/20/2033 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "BI", Series 2010-168, Interest Only, 5.0%, 4/20/2040 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 Principal Amount ($)(a) Value ($) MASTR Alternative Loans Trust: "5A1", Series 2005-1, 5.5%, 1/25/2020 "8A1", Series 2004-3, 7.0%, 4/25/2034 Total Collateralized Mortgage Obligations (Cost $10,047,420) Government & Agency Obligations 36.6% Sovereign Bonds 4.0% Eskom Holdings SOC Ltd., REG S, 5.75%, 1/26/2021 Republic of Argentina, GDP Linked Note, 12/15/2035 (d) Republic of Belarus, 8.95%, 1/26/2018 Republic of Chile, 3.25%, 9/14/2021 Republic of Croatia, REG S, 6.75%, 11/5/2019 Republic of Egypt, 9.1%, 9/20/2012 EGP Republic of El Salvador, REG S, 8.25%, 4/10/2032 Republic of Indonesia, REG S, 4.875%, 5/5/2021 Republic of Lithuania: REG S, 5.125%, 9/14/2017 144A, 6.125%, 3/9/2021 Republic of Panama: 5.2%, 1/30/2020 7.125%, 1/29/2026 7.25%, 3/15/2015 Republic of Peru, 7.35%, 7/21/2025 Republic of Poland, 5.0%, 3/23/2022 Republic of Serbia: REG S, 6.75%, 11/1/2024 REG S, 7.25%, 9/28/2021 Russian Federation, REG S, 5.0%, 4/29/2020 U.S. Treasury Obligations 32.6% U.S. Treasury Bill, 0.13%**, 9/6/2012 (e) U.S. Treasury Bonds: 3.75%, 8/15/2041 4.75%, 2/15/2037 (b) 5.375%, 2/15/2031 7.125%, 2/15/2023 U.S. Treasury Notes: 0.5%, 10/15/2013 1.0%, 1/15/2014 1.0%, 8/31/2016 (b) 1.5%, 7/31/2016 2.0%, 11/15/2021 Total Government & Agency Obligations (Cost $67,729,947) Principal Amount ($)(a) Value ($) Loan Participations and Assignments 0.2% Sovereign Loans Gazprom OAO, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $303,100) Municipal Bonds and Notes 6.8% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 Chicago, IL, Transit Authority, Sales Tax Receipts Revenue, Build America Bonds, Series B, 6.2%, 12/1/2040 Glendale, AZ, Municipal Property Corp., Excise Tax Revenue, Series B, 6.157%, 7/1/2033, INS: AGMC Gwinnett County, GA, Development Authority Revenue, Gwinnett Stadium Project, 6.4%, 1/1/2028 Jicarilla, NM, Sales & Special Tax Revenue, Apache Nation Revenue, 144A, 5.2%, 12/1/2013 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Los Angeles, CA, Community Development Agency Tax Allocation Revenue, Adelante Eastside Project, Series C, 6.49%, 9/1/2037, INS: Radian Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain Systems, Build America Bonds, 6.25%, 5/15/2043 Miami-Dade County, FL, Educational Facilities Authority, University of Miami, Series B, 6.1%, 4/1/2015 Michigan, Western Michigan University Revenue, 4.41%, 11/15/2014, INS: AMBAC Principal Amount ($)(a) Value ($) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds: Series B, 6.731%, 7/1/2043 Series A2, 7.431%, 7/1/2043 New Jersey, Economic Development Authority Revenue, Series B, 6.5%, 11/1/2013, INS: AGC New Jersey, State Economic Development Authority Revenue, Series B, 6.5%, 11/1/2014, INS: AGC New Jersey, State Educational Facilities Authority Revenue, NJ City University, Series F, 6.85%, 7/1/2036, INS: AGC Newark, NJ, Pension Obligation, 5.853%, 4/1/2022, INS: AGMC Port Authority New York & New Jersey, One Hundred Fiftieth Series, 4.75%, 9/15/2016 Rhode Island, Convention Center Authority Revenue, Civic Center, Series A, 6.06%, 5/15/2035, INS: AGMC Virgin Islands, Port Authority Marine Revenue, Series B, 5.08%, 9/1/2013, INS: AGMC Washington, Central Puget Sound Regional Transit Authority, Sales & Use Tax Revenue, Series A, 5.0%, 11/1/2036 Total Municipal Bonds and Notes (Cost $12,117,570) Shares Value ($) Securities Lending Collateral 5.9% Daily Assets Fund Institutional, 0.24% (f) (g) (Cost $11,616,210) Cash Equivalents 4.3% Central Cash Management Fund, 0.14% (f) (Cost $8,402,393) % of Net Assets Value ($) Total Investment Portfolio (Cost $233,785,086)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2012. ** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $233,785,086. At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $5,688,880. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $9,440,261 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,751,381. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2012 amounted to $11,250,022, which is 5.8% of net assets. (c) When-issued or delayed delivery security included. (d) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (e) At June 30, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. GDP: Gross Domestic Product INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Radian: Radian Asset Assurance, Inc. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the Fund are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Federal National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At June 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Federal Republic of Germany Euro-Bund EUR 9/6/2012 5 At June 30, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 9/19/2012 At June 30, 2012, open credit default swap contracts purchased were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/(Received) ($) Unrealized Appreciation ($) 3/20/2012 6/20/2017 1 % Markit Dow Jones CDX North America High Yield Index 3/20/2012 6/20/2017 1 % Markit Dow Jones CDX North America Investment Grade Index ) Total unrealized appreciation Counterparty: 1 Citigroup, Inc. As of June 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty RUB USD 7/19/2012 JPMorgan Chase Securities, Inc. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD CNY 7/19/2012 ) HSBC Bank U.S.A. Currency Abbreviations CNY Chinese Yuan EGP Egyptian Pound EUR Euro RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
